Citation Nr: 1745671	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition of the face, shoulder, and back.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acid reflux.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right arm disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for attention deficit hyperactivity disorder (ADHD)/mixed personality disorder with dependent and immature features.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability, also claimed as a back disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic gastrointestinal disorder, also claimed as Celiac disease.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gonorrhea.

14.  Entitlement to service connection for a right hand disability.

15.  Entitlement to service connection for Crohn's disease.

16.  Entitlement to service connection for alopecia areata.  

17.  Entitlement to service connection for neuropathy.  

18.  Entitlement to service connection for sleep apnea.

19.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  

20.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

21.  Entitlement to a compensable disability rating for sebaceous cyst of the right buttock.

22.  Entitlement to a compensable disability rating for residuals of a fractured right thumb (right thumb disability).

23.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 25, 2012.

24.  Entitlement to a TDIU from April 25, 2012.


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for hepatitis C is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for hemorrhoids is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a right shoulder disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a skin condition of the face, shoulder, and back is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for acid reflux is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a bilateral wrist disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a right arm disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for attention deficit hyperactivity disorder/mixed personality disorder with dependent and immature features is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a thoracolumbar spine disability, also claimed as a back disability, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for allergic rhinitis/sinusitis is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a chronic gastrointestinal disorder, also claimed as Celiac disease, is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for gonorrhea is denied.

Service connection for a right hand disability is denied.

Service connection for Crohn's disease is denied.

Service connection for a right knee disability is denied.

Service connection for alopecia areata is denied.  

Service connection for neuropathy is denied.  

Service connection for sleep apnea is denied.

A disability rating in excess of 70 percent for posttraumatic stress disorder is denied for the entire rating period on appeal.  

A compensable disability rating for sebaceous cyst of the right buttock is denied for the rating period on appeal.  

A 10 percent disability rating for residuals of a fractured right thumb is granted for the entire rating period on appeal.

A TDIU is granted from April 25, 2012.


FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection for ADHD/personality disorder, a thoracolumbar spine disability, rhinitis/sinusitis, and a gastrointestinal disorder; a January 2004 rating decision denied service connection for a skin disability, acid reflux, and a right arm disability, and denied reopening of the ADHD claim; a July 2010 rating decision denied reopening of the ADHD and right arm disability claims; a January 2012 rating decision denied service connection for a bilateral wrist disability; an April 2013 rating decision denied service connection for hepatitis C, hemorrhoids, a right shoulder disability, right knee disability, and gonorrhea, and denied reopening of the acid reflux claim; the Veteran did not file a timely notice of disagreement with any of the above rating decisions, and no evidence was received within one year of the RO decisions, nor were new, relevant service records received any time thereafter.

2.  The evidence associated with the claims file subsequent to the April 1996, January 2004, July 2010, January 2012, and April 2013 rating decisions denying service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, a thoracolumbar spine disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claims.

3.  The evidence associated with the claims file subsequent to the April 2013 rating decision denying service connection for a right knee disability is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The evidence does not demonstrate a current right hand disability or Crohn's disease.

5.  Symptoms of a right knee disability, alopecia areata, neuropathy, and sleep apnea were not continuous or recurrent in service or since service separation, and there is no medical nexus between the current disabilities and active service.

6.  Throughout the increased rating period on appeal, the Veteran's PTSD has been productive of significant, but not total, occupational and social impairment, with deficiencies in most areas.

7.  Throughout the increased rating period on appeal, the Veteran's sebaceous cysts of the right buttock have not affected at least 5 percent of the entire body or exposed areas, not have they required any treatment.  

8.  Throughout the increased rating period on appeal, the Veteran's right thumb disability has been manifested by normal, but painful, range of motion, with normal range of motion of all of the other right hand digits, and decreased grip/grasp strength and ability of the right hand.  

9.  From April 25, 2012, the Veteran has a single service-connected disability rated  70 percent disabling, and he has been rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The April 1996, January 2004, July 2010, January 2012, and April 2013 rating decisions denying service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, a thoracolumbar spine disability, a right knee disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The evidence received subsequent to the April 1996, January 2004, July 2010, January 2012, and April 2013 rating decisions is not new and material to reopen the claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, a thoracolumbar spine disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The evidence received subsequent to the April 2013 rating decision denying service connection for a right knee disability is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  The criteria for service connection for Crohn's disease are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

7.  The criteria for service connection for alopecia areata are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

8.  The criteria for service connection for neuropathy are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

9.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

10.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any part of the increased rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

11.  The criteria for a compensable disability rating for sebaceous cyst of the right buttock have not been met for any part of the increased rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7820, 7806 (2016).

12.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for the right thumb disability have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3. 321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5228 (2016).

13.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from April 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from June 1992 to September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, April 2014 and January 2015 rating decisions by the VA RO in Phoenix, Arizona, and an April 2015 rating decision by the VA RO in San Diego, California.  Jurisdiction over the Veteran's claims file is currently with the Phoenix RO.

In April 2015, the Board remanded issues numbered 1 through 17 and 19 through 21 for issuance of a statement of the case (SOC).  With the exception of the issue of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only, the RO issued several SOCs addressing all of the remanded issues in March 2016, as well as entitlement to service connection for sleep apnea, which had been separately adjudicated and denied in an April 2015 rating decision.  Subsequently, in April 2016, the Veteran submitted a timely substantive appeal.  On his VA Form 9s, he indicated he wanted a Board hearing.  However, in October 2016, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review of issues numbered 1 through 17, 20, and 21.   

In its April 2015 decision, the Board also remanded the issues of entitlement to a compensable disability rating for residuals of a fractured right thumb and entitlement to a TDIU for hearing clarification and issuance of a supplemental statement of the case (SSOC) in light of additional evidence received since the March 2013 SOC.  As noted above, he requested but then withdrew his hearing request in October 2016.  Moreover, although no SSOC was issued regarding the thumb and TDIU claims, in light of the favorable dispositions regarding those claims herein (and the remand of the issue of TDIU prior to April 25, 2012), the Board finds that no prejudice to the Veteran has resulted from appellate review of those claims.

The issues of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only and entitlement to a TDIU prior to April 25, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Reopening Issues Numbered 1 Through 13

An April 1996 rating decision denied service connection for ADHD/personality disorder, a thoracolumbar spine disability, rhinitis/sinusitis, and a gastrointestinal disorder.  The RO found that the ADHD existed prior to service and was not aggravated by active service, that there was no current back or gastrointestinal disability, and no evidence of a nexus between the current rhinitis/sinusitis and active service.  

In a January 2004 rating decision, the RO denied service connection for a skin disability, acid reflux, and a right arm disability, finding no evidence of current disabilities, and denied reopening of the ADHD claim, finding that no new and material evidence had been submitted.  A July 2010 rating decision denied reopening of the ADHD and right arm disability claims, finding no new and material evidence. 

Next, a January 2012 rating decision denied service connection for a bilateral wrist disability, finding no evidence of a medical nexus between the right wrist disability and active service, and no evidence of a current left wrist disability.

In an April 2013 rating decision, the RO denied service connection for hepatitis C, hemorrhoids, a right shoulder disability, right knee disability, and gonorrhea, finding no evidence of current hepatitis C, hemorrhoids, right knee disability, or gonorrhea, and no evidence of a medical nexus between the right shoulder disability and active service.  In that decision, the RO also denied reopening of the acid reflux claim, stating that there was no new and material evidence showing either a current diagnosis or a medical nexus between the claimed condition and active service.  

The Veteran did not file a timely notice of disagreement (NOD) with any of the above rating decisions, and no evidence was received within one year of the RO decisions, nor were new, relevant service records received at any time thereafter.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the April 1996, January 2004, July 2010, January 2012, and April 2013 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequently, in June 2013, the Veteran filed a request to reopen his claims for service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, and a thoracolumbar spine disability.  In the April 2014 rating decision that is the subject of this appeal, the RO denied reopening of those claims.

In July and August 2014, the Veteran filed a request to reopen his claim for service connection for a right knee disability, rhinitis/sinusitis, a gastrointestinal disorder, and gonorrhea.  In the January 2015 rating decision that is the subject of this appeal, the RO denied reopening of those claims.       

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, a thoracolumbar spine disability, a right knee disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final April 1996 rating decision denying service connection for a thoracolumbar spine disability, allergic rhinitis/sinusitis, and a gastrointestinal disorder included service treatment records, a VA examination report, and the Veteran's statements.    

Service treatment records showed an episode of back pain that appeared to have resolved prior to service separation, and were negative for any reports, signs, symptoms, findings, or diagnosis of rhinitis/sinusitis or a gastrointestinal disorder.  The VA examiner found no evidence of a thoracolumbar spine disability, and diagnosed allergic rhinitis/sinusitis and gastroenteritis based on the history provided by the Veteran.    

Based on this evidence, in the April 1996 rating decision, the RO denied the claim for service connection for a thoracolumbar spine disability, allergic rhinitis/sinusitis, and a gastrointestinal disorder, finding that there was no evidence of a current thoracolumbar spine disability or gastrointestinal disorder, and no evidence of a medical nexus between the current allergic rhinitis/sinusitis or gastrointestinal disorder and active service.   

Evidence added to the record since the time of the last final denial in April 1996  includes a February 1997 VA examination report indicating no findings of a back disability, and updated post-service treatment records, including a treatment note from October 2003 which shows complaints of back pain but no findings of an underlying disability.  In addition, post-service treatment records show diagnosis and treatment of rhinitis/sinusitis beginning in 2007, more than a decade after service separation and with no indication of a nexus to active service.  Further, post-service treatment records do not show any treatment or diagnosis of a gastrointestinal disorder, to include Celiac disease.  Evidence added to the record also includes additional statements from the Veteran expressing his belief that his current back and gastrointestinal disorders and rhinitis/sinusitis are related to active service.  

In sum, none of the evidence submitted and received since the last final denial demonstrates a current thoracolumbar spine or gastrointestinal disability or a medical nexus between the current rhinitis/sinusitis and active service, and the Veteran's statements are redundant in that he has reiterated his assertions that these problems are related to his active service.  The essence of his statements has not changed.  

Next, the evidence of record at the time of the last final January 2004 rating decision denying service connection for a skin disability included service treatment records, post-service treatment records, and the Veteran's statements.    

Service treatment records were negative for any reports, signs, symptoms, findings, or diagnosis of a skin condition other than sebaceous cysts for which the Veteran has been awarded service connection.  A post-service January 1999 mental health record lists eczema under the Veteran's Axis III diagnoses, but there is no other indication in the VA treatment records that he was diagnosed or treated for eczema.  A 2003 VA treatment note indicated several healed or healing lesions on the left arm and forehead.     

Based on this evidence, in the January 2004 rating decision, the RO denied the claim for service connection for a skin disability, finding that there was no evidence of a current disability.     

Evidence added to the record since the time of the last final denial in January 2004 includes updated treatment records and several VA examination reports.  Records from 2006 to 2009 show removal of lesions variously described as moles or wart-like lesions from the forehead, lower abdomen, and genital area.  At a January 2010 VA examination, the Veteran stated that he acquired eczema on the top portion of his intergluteal fold during active service.  The VA examiner observed a one centimeter round hyperpigmented lesion in the superior intergluteal fold, but was unable to diagnose eczema.  A February 2014 VA examiner also observed the hyperpigmented patch on the right buttock but concluded that there was no active skin disease.  An August 2015 primary care note indicated the presence of several pigmented areas on the Veteran's arms that the doctor felt were related to excoriation.  A September 2015 dermatology note indicates findings of solar elastosis on the Veteran's face, neck, upper chest, and dorsal upper extremities, as well as inflammatory folliculitis on the right scrotal sac.  Finally, notes from 2016 and 2017 indicate no findings of rashes, lesions, or nodules.  While the post-service treatment notes indicate treatment of various lesions, there is no indication of a chronic skin disability or a nexus between these lesions and active service.     

Again, none of the evidence submitted and received since the last final denial demonstrates a current skin disability or a medical nexus between any current skin lesions and active service, and the Veteran's statements are redundant in that he has reiterated his assertions that these problems are related to his active service.  As above, the essence of his statements has not changed.  

Next, the evidence of record at the time of the last final July 2010 rating decision denying reopening of the claim of entitlement to service connection for a right arm disability and ADHD/personality disorder included service treatment records, post-service treatment records, and the Veteran's statements.    

Service treatment records included an April 1995 Medical Board Report that documented a diagnosis of ADHD that existed prior to service and was neither incurred in nor aggravated by a period of active duty.  Although the Veteran claims that he fractured his arm during an assault in active service, service treatment records showed that the Veteran's injuries stemming from the assault were limited to his right thumb (for which he has service connection) and were negative for any reports, signs, symptoms, findings, or diagnosis of a right arm disability.  Post-service treatment records were also negative for any treatment for ADHD or treatment or diagnosis of a right arm disability.  A May 2008 VA examination report documented a diagnosis of personality disorder not otherwise specified pending further evaluation by psychological testing, but there was no indication in that report or elsewhere that the personality disorder was aggravated by active service.       

Based on this evidence, in the July 2010 rating decision, the RO denied reopening of the claim for service connection for a right arm disability and ADHD/personality disorder, finding that there was no evidence of a current right arm disability and no evidence that the pre-existing ADHD/personality disorder was aggravated by active service.     

Evidence added to the record since the time of the last final denial in July 2010 includes updated treatment records that are negative for any symptoms, findings, or diagnosis of a right arm disability.  They show treatment for various mental health disorders (the Veteran has service connection for PTSD), but do not demonstrate aggravation of pre-existing ADHD or personality disorder by active service.     

None of the evidence submitted and received since the last final denial demonstrates a current right arm disability or aggravation of ADHD/personality disorder by active service, and the Veteran's statements are redundant in that he has reiterated his assertions that these problems are related to his active service.  

Next, the evidence of record at the time of the last final January 2012 rating decision denying the claim of entitlement to service connection for a bilateral wrist disability included service treatment records, post-service treatment records, and the Veteran's statements.    

Service treatment records were negative for any reports, signs, symptoms, findings, or diagnosis of a bilateral wrist disability.  Post-service treatment records from 2010 and 2011 showed complaints of right wrist pain and a diagnosis of synovitis and mild arthritis of the right wrist in 2011, but did not indicate any medical nexus between the right wrist condition and active service.  The records were negative for any symptoms, findings, treatment, or diagnoses of a left wrist problem.      

Based on this evidence, in the January 2012 rating decision, the RO denied service connection for a bilateral wrist disability, finding that there was no evidence of a current left wrist disability and no evidence of a medical nexus between the current right wrist disability and active service.     

Evidence added to the record since the time of the last final denial in January 2012 includes updated treatment records that show some complaints of wrist pain, but still no diagnosis of a left wrist disability and no nexus between the right wrist disorder and active service.    

None of the evidence submitted and received since the last final denial demonstrates a current left wrist disability or a medical nexus between the right wrist disability and active service, and the Veteran's statements are redundant in that he has reiterated his assertions that these problems are related to his active service.  

Next, the evidence of record at the time of the last final April 2013 rating decision denying the claim of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a right knee disability, and gonorrhea, and denying reopening of the acid reflux claim, included service treatment records, post-service treatment records, and the Veteran's statements.    

Service treatment records were negative for any reports, signs, symptoms, findings, or diagnosis of any of the claimed disorders.  Post-service treatment records were also negative for symptoms, findings, or diagnoses of hepatitis C, hemorrhoids, a right knee disability, and gonorrhea.  The records showed a diagnosis of gastroesophageal reflux disease (GERD) in 2003, and a diagnosis of right shoulder arthritis in 2006; however, there was no indication of a medical nexus between either the GERD or right shoulder disability and active service.  Indeed, in December 2006, the Veteran reported that his shoulder pain had been present for one to two years, placing inception of the problem still many years after service separation.  In addition, in March 2009, he reported right shoulder pain due to lifting heavy crates at work.  An August 2011 VA examiner opined that the Veteran's GERD was not etiologically related to his service-connected PTSD, and that, rather, it appeared to be related to the type of foods the Veteran ate.   

Based on this evidence, in the April 2013 rating decision, the RO denied service connection for hepatitis C, hemorrhoids, a right shoulder disability, a right knee disability, and gonorrhea, and denied reopening of the acid reflux claim, finding that there was no evidence of current hepatitis, hemorrhoids, right knee disability, or gonorrhea, and no evidence of a medical nexus between the current right shoulder disability or GERD and either active service or a service-connected disability.     

Evidence added to the record since the time of the last final denial in April 2013  includes updated treatment records that ongoing complaints and treatment for a right shoulder condition and GERD, but still no diagnoses of hepatitis C, hemorrhoids, or gonorrhea, and no nexus between the right shoulder condition or GERD and either active service or a service-connected disability.  Moreover, the Veteran's statements are redundant in that he has reiterated his assertions that these problems are related to his active service.  

However, in December 2013, the Veteran underwent a right knee patellar tendon repair of a partial tear and arthroscopic chondroplasty of the patella trochlear region, and subsequent records show treatment for a right knee disability.  The Board finds that this evidence constitutes new and material evidence as it demonstrates a current right knee disability, which has been the basis for previous denials of the right knee disability claim.  Therefore, the Board finds that the evidence added to the record since the last final April 2013 denial of the right knee disability claim constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim of entitlement to service connection for a right knee disability is reopened.  

As discussed above, the evidence added to the record since the previous April 1996 denial of the claim for service connection for a thoracolumbar spine disability, allergic rhinitis/sinusitis, and a gastrointestinal disorder, the January 2004 denial of the claim for service connection for a skin disability, the July 2010 rating decision denying reopening of the claim of entitlement to service connection for a right arm disability and ADHD/personality disorder, the January 2012 denial of the claim of entitlement to service connection for a bilateral wrist disability, and the April 2013 rating decision denying the claim of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, and gonorrhea, and denying reopening of the acid reflux claim, does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denials in April 1996, January 2004, July 2010, January 2012, and April 2013, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claims.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  The Board notes that in a February 2017 VA Form 21-526EZ, the Veteran indicated that he was claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a number of disabilities, including acid reflux and the bilateral wrist, right arm, and right shoulder disabilities; however, he has not provided any specific detail as to this contention, nor has he submitted or identified any evidence to support it.  All the evidence together does not raise a reasonable possibility of substantiating the claims for service connection.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, a thoracolumbar spine disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea cannot be reopened.  

Service Connection for Right Knee Disability, Right Hand 
Disability, Crohn's Disease, Alopecia Areata, Neuropathy, and Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he has a right knee disability, right hand disability, Crohn's disease, alopecia areata, neuropathy, and sleep apnea that were caused by his active service.

At the outset, after a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right hand disability or Crohn's disease.  

Service treatment records show that in February 1993, the Veteran was assaulted and suffered injuries to his right thumb, right jaw, nose, and left temporal scalp.  He was diagnosed with a fracture of the right first metacarpal, for which he has been awarded service connection.  There is no indication of other injury to the right hand.  A June 1993 x-ray of the right hand showed a fracture deformity of the metacarpal.  

Following service separation, at a February 1996 VA examination, the examiner assessed a fracture of the right proximal metacarpal with residual limitation of motion of the metacarpal phalangeal joint.  Examination of the right hand was otherwise normal.

In October 2006, the Veteran went to urgent care complaining of hand pain across the knuckles that began eight months prior.  He denied any trauma.  Tinel's and Phalen's were positive, so an EMG/NCS was ordered to rule out carpal tunnel syndrome; an x-ray study was ordered as well to determine if he had CMC joint osteoarthritis due to his thumb injury in service.

A November 2006 note indicates that the x-ray of the right hand showed no evidence of acute right hand osseous injury or significant degenerative disease.  The Veteran described pain originating between the third and fourth metacarpophalangeal joint and radiating along the anterior aspect of the hand into the arm.  The clinician characterized his pain as primarily in the wrist and stated that, based on the Veteran's history as well as clinical examination, it was most likely secondary to carpal tunnel syndrome.  The NCS, which apparently had not been conducted, was re-ordered.

At a January 2010 VA examination of the right hand, examination of the hand was completely normal.  The VA examiner opined that the service-connected flexion deformity of the right thumb did not interfere with the function of the other right hand fingers at all.  

VA treatment records from 2010 show that he continued to report right hand pain and was diagnosed with arthralgia (joint pain).

At another August 2011 VA examination of the right hand, examination of the fingers other than the thumb was normal, and no diagnosis was rendered for the hand itself.  A January 2014 VA examination also found that the right hand thumb was the only digit of the right hand affected, although it noted that the Veteran was less able to grip/pinch with his right hand due to the service-connected thumb disability.

With regard to the claimed Crohn's disease, both service treatment records and post-service treatment records are entirely negative for any signs, symptoms, findings, treatment, or diagnosis of Crohn's disease.

In sum, the overwhelming preponderance of the evidence demonstrates no current right hand disability or Crohn's disease.  In so finding, the Board observes that pain, by itself, is not a disability for which service connection can be granted.  There must be an underlying disability present.  Moreover, as noted above, it appears that the Veteran's right hand pain has been attributed to carpal tunnel syndrome, which is addressed as part of his neuropathy claim below.  Further, to the extent that his service-connected right thumb disability limits the function of his right hand, such limitation is properly considered as part of his claim for an increased rating for his right thumb (addressed below).

Regarding the Veteran's statements that he has a current right hand disability and Crohn's disease, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of symptoms, such as pain, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during active service.  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of a current disability, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.  

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed disabilities and active service.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for a right hand disability and Crohn's disease, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Next, the Veteran contends that his right knee disability, alopecia areata, neuropathy, and sleep apnea are related to active service.  However, the Board finds that the weight of the evidence is also against a grant of service connection for these disabilities.  

Service treatment records are negative for any signs, symptoms, treatment, reports, or diagnoses of a right knee disability, alopecia areata, neuropathy, and sleep apnea.  

Following separation from service, in April 2007, a VA treatment note indicates that the Veteran fell onto his left knee, and that an x-ray of both knees showed no evidence of acute osseous injury or significant degenerative disease.

In December 2013, the Veteran underwent a right knee patellar tendon repair of a partial tear and arthroscopic chondroplasty of the patella trochlear region.  Subsequent VA treatment notes show reports of ongoing knee pain.

The first mention of alopecia areata is in September 2009, when the Veteran reported that a medication he was taking caused hair loss.  A note from later that month indicates that he reported patchy hair loss for the past 14 years.  He was diagnosed with alopecia areata.

With regard to the neuropathy claim, a September 2006 treatment note indicates a normal neurologic examination, with no numbness or tingling, paralysis or weakness, or fainting/dizziness.  In a June 2010 Statement in Support of Claim, the Veteran stated that he had right arm nerve damage.  

A June 2013 private treatment record indicates that the Veteran reported numbness in his right leg and was diagnosed with meralgia paresthetica .  The Veteran also reported decreased sensation in the right fourth and fifth digits, which the doctor opined was likely related to ulnar neuropathy or cervical radiculopathy.  However, an EMG study demonstrated mild right median nerve dysfunction at the level of the wrist, with no evidence of C5-T1 or L2-S1 radiculopathy.

In March 2015, the Veteran reported that he had fractured his right wrist and right forearm during active service, and that ever since that episode, he had experienced pain in his right arm and tingling and numbness in the right hand.  He also reported pain in his neck coming down into the scapular area, right arm, and hand.  More recently, in the past six months or so, he had begun experiencing very similar symptoms of tingling and numbness in his left hand.  After reviewing the Veteran's records and conducted an evaluation, the doctor assessed bilateral carpal tunnel syndrome and recommended surgical evaluation of right carpal tunnel syndrome.  

When the Veteran reported for surgical evaluation in June 2015, he declined going forward with surgery until his claim for service connection for the carpal tunnel syndrome was resolved in his favor.  It appears that he was scheduled for a left carpal tunnel release in August 2016, but that surgery was canceled as he was unable to obtain cardiology clearance.

Finally, the first mention of sleep apnea symptoms was in January 2015, when the Veteran reported occasional snoring and apnea witnessed by others.  A polysomnogram was ordered and demonstrated mild sleep apnea syndrome.

After a review of all the evidence of record - lay and medical - in conjunction with the applicable laws and regulations - the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a right knee disability, alopecia areata, neuropathy, or sleep apnea during active service; and that symptoms of the claimed disorders were not continuous or recurrent in service.  As noted above, service treatment records are entirely negative for any symptoms of the claimed disorders.  

Moreover, the preponderance of the evidence demonstrates that symptoms of the claimed disorders have not been continuous or recurrent since separation from active service in September 1995.  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for at least 14 years after service separation until 2009, at the earliest, is one factor that tends to weigh against a finding of continuous or recurrent symptoms of the claimed disorders after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disorders have not been continuous since service separation is the negative April 2007 knee x-ray study, as well as the lack of any report of right knee pain at that time, as it is expected that he would report right knee pain in conjunction with the left knee pain.  In addition, as noted above, the negative neurologic evaluation in September 2006 weighs against a finding of continuous neurologic symptoms since active service.     

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent symptoms of the claimed disorders since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of the claimed disorders, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of the claimed disorders after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of the claimed disorders; the negative April 2007 right knee x-ray study and lack of any right knee complaints; the negative September 2006 neurologic evaluation; and the lack of any documentation of reports or treatment for the claimed right knee disability until 2013, alopecia areata until 2009, neuropathy until 2010, and sleep apnea until 2015, each many years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of the claimed disorders since service, so as to warrant a grant of service connection. 

The Board acknowledges the Veteran's belief that his current right knee disability, alopecia areata, neuropathy, and sleep apnea are related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, there are no competent medical opinions relating the claimed disorders to active service, nor does the evidence of record suggest such a relationship.  In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's right knee disability, alopecia areata, neuropathy, or sleep apnea and active service.  

As above, the Board notes that in a February 2017 VA Form 21-526EZ, the Veteran indicated that he was claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a number of disabilities, including the right knee disability and sleep apnea; however, he has not provided any specific detail as to this contention, nor has he submitted or identified any evidence to support it.  Moreover, no evidence of record suggests eligibility to compensation under the provisions of 38 U.S.C.A. § 1151. 

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current right knee disability, alopecia areata, neuropathy, or sleep apnea and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disorders during active service, continuous or recurrent symptomatology of the claimed disorders following service separation, or competent medical evidence establishing a link between the claimed disorders and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability, alopecia areata, neuropathy, and sleep apnea, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Increased Rating for PTSD

The Veteran's PTSD is evaluated as 70 percent disabling throughout the increased rating period on appeal.  He contends that he is entitled to a 100 percent initial disability rating based on total occupational and social impairment due to symptoms including irritability and social isolation.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met for any part of the increased rating period on appeal.  

Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of, at most, significant, but not total, occupational and social impairment with deficiencies in most areas due to symptoms no higher than that represented by the 70 percent criteria, including: irritability, depression, anxiety, sleep impairment, increased speech, social isolation, hypervigilance, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the highest 100 percent evaluation under DC 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment notes and examination reports from 2013 to the present consistently describe the Veteran as being fully oriented,  adequately groomed, cooperative, and with no suicidal or homicidal ideations.  He has consistently reported irritability, anxiety, depression, social isolation, and hypervigilance.  Speech has been consistently described as increased or pressured.  Thought process has often been tangential but redirectable.  Judgment and insight have ranged from poor to fair (see, for example, VA examination report dated February 6, 2014; VA treatment notes dated May 28, 2015; July 15, 2015; September 30, 2015; January 13, 2016; February 1, 2016).

The descriptions of the Veteran's PTSD symptoms and level of social and occupational impairment weigh against a grant of a disability rating in excess of 70 percent.  Indeed, while VA treatment and examination reports describe social isolation, the Veteran also consistently reports a positive relationship and regular contact with his daughter who lives in California.  For instance, in February 2016, he stated that he communicated with her often.  In addition, in September 2015, he reported that he went to the gym and enjoyed talking to the older people there.  In February 2016, he stated that he continued to go to the gym 3 to 4 times per week, and that he had a new girlfriend. This weighs against a finding of total social impairment.  Moreover, also in February 2011, he reported that he was working 20 hours per week at a commissary, weighing against a finding of total occupational impairment.     

Further, the 2014 VA examiner did not endorse total occupational and social impairment.  The VA examiner noted social isolation and limited social interests, as well as difficulty trusting others.  Symptoms included anxiety, suspiciousness, chronic sleep impairment, circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The VA examiner concluded that his symptoms resulted in occupational and social impairment with reduced reliability and productivity, congruent with a 50 percent disability rating, weighing against the assignment of a rating in excess of 70 percent.    

The 2014 VA examination report does not support a grant of a 100 percent disability rating.  Namely, while it certainly demonstrates significant occupational and social impairment, it does not show total occupational and social impairment, and none of the symptoms contemplated by a 100 percent disability rating are reported or observed in the report.  Indeed, the 2014 VA examination report supports a disability rating even lower than the currently assigned 70 percent rating.   

In addition to the above, the Board has reviewed the GAF scores assigned during the rating period on appeal, 49 (assigned in October 2015) and 50 (assigned in November 2013).  These scores indicate the presence of severe symptoms, commensurate in this case with the currently assigned 70 percent disability rating.      

The Board acknowledges that the Veteran was awarded Social Security Disability (SSD) benefits effective from January 28, 2010 based on a primary diagnosis of paranoid/psychotic disorder and secondary diagnoses of PTSD/anxiety disorder and mood disorder.  However, the Social Security Administration's (SSA's) criteria for the award of SSD benefits are completely distinct from VA's criteria for the award of a 100 percent disability rating for a psychiatric disability.  While the Board has considered the award of SSD and its supporting evidence, given the different standards utilized by VA and SSA, the Board is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  The SSA's award of benefits certainly demonstrates significant occupational impairment due to PTSD, as does VA's assignment of a 70 percent disability rating, but the Board finds that the weight of the evidence is against a finding of total social and occupational impairment for the reasons described above.  

In sum, the lay and medical evidence of record relevant to the entire increased rating period on appeal weighs against a grant of a 100 percent disability rating.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's PTSD maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.  Although the Veteran has not had a full-time job since 2010 and is receiving SSD benefits, and while the evidence of record certainly demonstrates that the Veteran would have occupational difficulties, no treating or examining physician has stated that the Veteran is totally occupationally impaired due to his PTSD symptoms.  With regard to social impairment, the evidence demonstrates that the Veteran is socially isolated, but is able to maintain relatively good relationships with his daughter and friends at the gym. 

In this regard, it is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems due to his PTSD symptoms, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the increased rating period.  For reasons cited above, they do not, for any part of the increased rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met for any part of the increased rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the entire increased rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Sebaceous Cyst of Right Buttock

The Veteran is in receipt of a noncompensable, or zero percent, disability rating for sebaceous cysts of the right buttock throughout the increased rating period on appeal.  The disability has been evaluated under 38 C.F.R. § 4.118, DC 7820, which instructs that infections of the skin not listed elsewhere and not of the head, face, or neck are to be rated as scars under DCs 7801 to 7805 or as dermatitis under DC 7806, depending on the predominant disability.  Based on a reading of the April 2014 rating decision on appeal, it appears that the RO evaluated the Veteran's sebaceous cysts under DC 7806.  Under this diagnostic code, a noncompensable disability rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent disability rating is assigned when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

Based on a review of all of the evidence of record, lay and medical, the Board finds that weight of the evidence is against the assignment of a compensable disability rating for the Veteran's cysts.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's cysts did not affect at least 5 percent of the entire body or exposed areas, nor did it require any type of treatment.  

At a February 2014 VA skin examination, the examiner noted a history of sebaceous cysts not currently active.  The examiner reviewed the Veteran's claims file and noted that he was treated with antibiotics for his sebaceous cysts during active service and that they resolved.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition, and physical examination revealed no skin conditions with the exception of a 2 centimeter hyperpigmented patch on the right buttock at the gluteal cleft.

Treatment records relevant to the rating period are consistent with the 2014 VA examiner's findings in that they are entirely negative for any complaints, findings, or symptoms regarding the service-connected sebaceous cysts.  

In sum, there is no basis upon which to grant a compensable disability rating.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a compensable disability rating for sebaceous cysts for the entire increased rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Compensable Disability Rating for Right Thumb Disability

Throughout the increased rating period on appeal, the Veteran is in receipt of a noncompensable, or zero percent, disability rating for his service-connected right thumb disability.  He contends that is entitled to a higher disability rating due to symptoms including pain and the effect the right thumb disability has on his ability to use his right hand.  

The Veteran's left thumb disability has been evaluated under DC 5224, which contemplates ankylosis of the thumb.  Under this diagnostic code, when ankylosis is favorable or unfavorable, 10 and 20 percent disability ratings, respectively, are assigned.  38 C.F.R. § 4.71a.  The Board finds, however, that the evidence in this case does not demonstrate ankylosis, either favorable or unfavorable, and the more appropriate diagnostic code for the right thumb disability is DC 5228, which contemplates limitation of motion of the thumb.  DC 5228 provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

After reviewing all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether a higher 10 percent disability rating is warranted for the right thumb disability for the entire increased rating period on appeal.  

Turning to the evidence most relevant to the rating period on appeal, the Veteran was afforded a VA examination in January 2010.  He reported decreased ability to pluck guitar and drum, and decreased ability to write for hours.  He denied any impairment of activities of daily living and denied flare-ups.  Metacarpophalangeal flexion was to 30 degrees, proximal interphalangeal joint flexion was to 30 degrees, and on thumb abduction and rotation, the thumb pad faced the finger pads.  Ranges of motion of the right hand digits were all normal with the exception of right thumb, which was normal but painful on full extension.  With specific regard to the range of motion of the index, long, ring and little fingers, metacarpophalangeal joint motion was from zero to 90 degrees of flexion, the proximal interphalangeal joint was from zero to 110 degrees of flexion, the distal (terminal) interphalangeal joint was from zero to 70 or 80 degrees of flexion.  There was no gap between the tips of the thumb and fingers, no gap between the tips of fingers and proximal transverse crease of the palm, and no gap between thumb pad and fingers with thumb attempting to oppose the fingers.  The VA examiner stated that the flexion deformity of the thumb did not interfere with the function of the other fingers.  Further, he stated that range of motion of the thumb was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The established diagnosis of loss of motion of the thumb was not changed based on history and examination.  

At an April 2010 orthopedic consultation for right wrist pain, there was no pain in the area of the carpal metacarpal joint of the right thumb.  X-ray films of the right hand clearly show a healed, minimally angulated fracture of the proximal third of the thumb metacarpal bone, with no arthritic changes in the carpal bones themselves.  The doctor diagnosed status post healed fracture of the right thumb metacarpal with residual intermittent pain.

At a June 2010 VA examination, the Veteran reported an overall decrease in hand strength and dexterity.  He also reported pain, swelling, weakness, and stiffness of the thumb, as well as a tingling sensation starting at the radial aspect of the thumb CMC joint radiating into the thenar eminence.  He reported flare-ups of the carpal-metacarpal joints with attempted use; these occurred weekly and lasted 1 to 2 days and were severe; he experienced further loss of use of the right hand during these episodes.  On range of motion testing, there was no gap between the right thumb pad and fingers, but there was objective evidence of pain, including after repetitive motion.  However, there was no additional (or new) limitation of motion after repetitive use testing and no ankylosis or deformity of the thumb.  The Veteran stated that there was decreased strength when performing pushing, pulling, and twisting activities at his work place when employed and at home. He also reported that he had less dexterity when twisting objects, holding a writing instrument, and when shaking peoples' hands with his left hand, not his right.  An x-ray of right thumb from April 2010 showed no acute fracture, dislocation, or bone destruction and no erosion.  The VA examiner stated that the right thumb disability would result in decreased manual dexterity, problems with lifting and carrying, difficulty reaching, and decreased strength in the upper extremity, as well as pain.  The disability would have severe effects on chores, exercise, sports, and recreation; moderate effects on shopping and dressing; and mild effects on traveling, feeding, bathing, toileting, and grooming.  The VA examiner concluded that there was chronic pain report, with no abnormal sensation to light touch, and no decreased thumb CMC, MCP or IP range of motion.  Further, the results of the current physical examination did not identify an objective impairment of the right thumb that would be expected by the examiner to adversely affect his employability.

The Veteran was afforded another VA examination in August 2011.  He reported an overall decrease in hand strength and dexterity, as well as pain, weakness, and loss of coordination/twitching.  He denied flare-ups.  He stated that he liked to play the guitar and bongos, which was affected by his right thumb.  On physical examination of the index, long, ring, and little fingers, active range of motion was normal with no pain, including after repetition.  There was no gap between the fingers and proximal transverse crease of hand on maximal flexion.  There was no additional (or new) limitation of motion of the fingers following repetition.  On examination of the thumb, the gap between the thumb pad and the fingers was less than 1 inch (<2.5 cm.) with objective evidence of pain.  There was no additional (or new) limitation of motion following repetitive motion of the thumb, and no ankylosis/deformity.  There was 4/5 decreased strength with grasping of the right hand, and decreased pressure when grabbing.  The examiner diagnosed a right thumb strain with decreased strength.  Occupational effects included problems with lifting and carrying, decreased strength in the upper extremity, and pain.  The thumb disability would have mild effects on chores, exercise, sports, recreation; no effects on shopping, traveling, feeding, bathing, dressing, toileting, or grooming.

At a January 2014 VA examination, the Veteran reported that the right thumb bothered him daily, but he was not taking any medications or receiving treatment for it.  He denied flare-ups.  However, he reported painful motion of the thumb.  On physical examination, there was no gap between thumb pad and fingers, between fingertips and proximal transverse crease of palm, or evidence of painful motion in attempting to touch palm with fingertips, including following repetitive motion.  There was no limitation of extension or evidence of painful motion of the index or long fingers, and no additional limitation of motion for any fingers following 3 repetitions.  The examiner stated that, following repetitive use, the Veteran would have less movement than normal, weakened movement, and incoordination/impaired ability to execute skilled movements smoothly of the thumb only.  Muscle strength of the right hand was 5/5.  There was no ankylosis of any fingers.  The Veteran used a splint for his right thumb at night.  Functional impact on his ability to work was that he is less able to grip/pinch with the right hand.  Regarding whether pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups or after repetitive use, the VA examiner stated it was not possible to state without speculation because he needed to observe function under those conditions.

In sum, while the evidence demonstrates normal range of motion of the right thumb throughout the increased rating period on appeal, the examining and treating physicians have consistently noted objective evidence of pain on motion, as well as some effect on the Veteran's ability to grasp objects with the right hand.  Therefore, due to the Veteran's pain and the effect of the thumb disability on his ability to grasp and perform other tasks with his right hand, resolving reasonable doubt in his favor, the Board finds that a 10 percent disability rating is warranted for the entire increased rating period on appeal.  

To the extent that the Veteran seeks an even higher disability rating, the Board acknowledges the Veteran's competent statements regarding his pain and other symptoms as well as the effect of the right thumb disability on his ability to work, and has considered these competent statements in determining that a 10 percent disability rating is warranted.  Indeed, without these statements, a compensable disability rating would not be warranted based on the evidence of record.  However, as noted above, right thumb motion has been consistently normal.  Moreover, the specific clinical findings and measurements provided by medical personnel are of more probative value in determining the presence of specific rating criteria than the general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain. 

The Board has considered whether any other diagnostic code would allow for an even higher rating, but finds that there are none.  Arthritis has not been shown, so DCs 5003 and 5010 are not applicable.  Ankylosis, favorable or unfavorable, has not been demonstrated, so DCs 5216 through 5227 are not applicable.  Moreover, there is no limitation of the fingers other than the thumb, so DCs 5229 and 5230 are not applicable.  Accordingly, there are no other appropriate diagnostic codes in this case that would allow for a disability rating in excess of 10 percent. 

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise as to whether a 10 percent disability rating for the right thumb disability is warranted for the entire rating period on appeal. To the extent that any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  

TDIU from April 25, 2012

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  While he has had at least one part-time job (e.g., a January 2015 VA treatment note indicates that he was working 20 hours per week at Subway), he has not worked in a full-time capacity or held a regular job since 2010, and has been receiving SSD benefits since January 2010 based on his psychiatric disabilities.    

The Veteran's service-connected disabilities are as follows: PTSD, evaluated as 30 percent disabling prior to August 2, 2010, as 50 percent disabling prior to April 25, 2012, and as 70 percent disabling from April 25, 2012; residual scar from laceration at the right corner of mouth, evaluated as noncompensably disabling prior to August 24, 2014, and as 30 percent disabling thereafter; the right thumb disability, evaluated as 10 percent disabling; and sebaceous cyst of the right buttock, evaluated as noncompensably disabling.  

Prior to April 25, 2012, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran did not have a single service-connected disability rated at at least 60 percent or a combined schedular rating of at least 70 percent.  The issue of entitlement to a TDIU prior to April 25, 2012, is addressed in the REMAND portion of this decision.  

From April 25, 2012, however, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has a single service-connected disability rated at least 60 percent.

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities from April 25, 2012.

The evidence in favor of the claim for TDIU includes the Veteran's statements that he is unemployable due to his service-connected disabilities (see, e.g., his February 2010 VA Form 21-8940).      

As discussed above, his service-connected PTSD produces significant occupational impairment.  The Board's April 2015 decision, in which it determined that achievement of the Veteran's vocational goal was not shown to be reasonably feasible for the purpose of continued vocational rehabilitation and training, also discusses the significant limitations on the Veteran's occupation due to his service-connected PTSD.

Next, as noted above, the SSA determined that he has been unemployable since January 2010.  An April 2010 Disability Determination and Transmittal indicates that the SSA found that he met the criteria for disability benefits based on a primary diagnosis of paranoid/psychotic disorder and secondary diagnoses of PTSD/anxiety disorder and mood disorder.  

Evidence against this claim includes the Veteran's testimony at the December 2014 Board hearing that he was working part-time at Subway.  The Veteran also submitted two letters from his VA treating psychiatrist.  The first, dated in October 2014, indicates the Veteran has no limitations due to his PTSD, with no further explanation.  The second, dated in February 2015, states that "[f]rom a mental health perspective, [the Veteran] is capable of a work study position or vocational rehabilitation," again with no explanation or rationale to support the opinion.  As discussed in the Board's April 2015 decision, the doctor's opinion is not supported by any rationale, and, in fact, seems to contradict the evidence of record, both lay and medical, which demonstrates that the Veteran has rather significant interpersonal difficulties due to his PTSD symptoms.  

It is clear that the Veteran has significant occupational impairment due to his service-connected PTSD.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected PTSD from April 25, 2012, when he met the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.     

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met from April 25, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of January and October 2014 letters.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected PTSD, sebaceous cysts, and right thumb disability.  VA provided the Veteran with examinations in 2010, 2011, and 2014, as discussed above.  The Veteran's history was taken, and a complete examinations were conducted.  The VA examiners reviewed the claims file and discussed relevant records.  Conclusions reached and diagnoses given were consistent with the examination report, including, in the case of the thumb, notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, or incoordination (or explanation of why they could not provide such an estimation).  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded VA medical examinations specifically geared to his service connection claims.  First, with regard to the new and material claims that were not reopened herein, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin disability, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/personality disorder, a thoracolumbar spine disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea.  Thus, VA's duty to provide an examination or obtain an opinion with regard to those claims is extinguished.  Woehlaert, 21 Vet. App. at 463.

Next, the Board also acknowledges that the Veteran has not been afforded examinations addressing the claims for service connection for a right knee disability, right hand disability, Crohn's disease, alopecia areata, neuropathy, or sleep apnea.  However, the Board finds that a VA examination is not necessary in order to decide these issues.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for the claimed disorders.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the claimed disorders in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of the claimed disorders in service and no continuity of symptoms of the claimed disorders since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the claimed disorders.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  In addition, as discussed above, the weight of the evidence demonstrates that there is no current right hand disability or Crohn's disease; thus, a VA examination is not necessary.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disorders and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REMAND

As mentioned earlier in this decision, in April 2015, the Board remanded the issue of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only for issuance of an SOC.  However, no SOC has been issued.  The Court has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Next, with regard to the issue of entitlement to a TDIU prior to April 25, 2012, during that period, as noted above, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Pension Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

For the reasons described above, the Board finds that there is some evidence suggesting that the Veteran's service-connected disabilities may have rendered him unable to secure and follow substantially gainful employment prior to April 25, 2012.  Thus, the issue of TDIU prior to April 25, 2012 is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, issues numbered 19 and 23 are REMANDED for the following action:

1.  The RO should consider the issue of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  If the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.l6(b) for the period prior to April 25, 2012.

3.  When the development requested in number 2, above, has been completed, the issue of entitlement to a TDIU prior to April 25, 2012, should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans



Department of Veterans Affairs


